Pierpoint, J.
The motion in arrest, we think, was properly overruled. The offence is charged in the language of the statute creating the offence and under which the indictment was found. This, as a general rule, is sufficient; there are exceptions to the rule, but this case does not come within any of them. The word manufactory has a clear and well defined meaning, and one well understood; no one could doubt what was intended when the *301indictment charged the burning of a manufactory. The meaning of the term is as well understood as that of house or barn.
The testimony introduced of the confession of the respondent, made to Greenbank, and his testimony before the examining magistrate, we think should have been excluded.
Since the case of the State v. Phelps, 11 Vt., the rule has been regarded as settled in this state “ that a confession must never be received in evidence when the' respondent has been influenced by any threat or promise,” and in practice this rule has been rigidly adhered to, and its substantial correctness is not now questioned. But it is claimed that the evidence introduced in the court below, and which is spread upon the record, and under which the confessions were admitted, shows that no threat, promise, or inducement was made or held out to the respondent, that could have influenced him in making the confession ; but that “he acted voluntarily. In looking at the whole testimony we are led to a different conclusion. It appears that Greenbank, who was injured by the fire, had once caused the respondent to be arrested, that on examination nothing was proved against him, and he was discharged. Within two or three days, Greenbank induced the authorities to arrest him again, under the belief that if he was confined in jail, he would “ own up,” to use his own expression. He was again arrested and bound up, and for want of bail, was sent to jail. After he was arrested and before his examination, Morey, the oflicer who held the warrant, and had him in charge, to]d him that if he knew anything about the fire, either that Brierly had anything to do with it, or set him on, the best thing he could do was to own up before his trial, and told him that if he wanted to say anything to him (the officer,) and would tell, he would help him if he could. Withm a few days after he was imprisoned he sends for Greenbank by letter, saying substantially, that he would give him information as to Brierly. When Greenbank went to see him, he commenced by saying to him “that he wanted him to tell the'truth just as it was ; that it would be better for him ; that they had got Brierly and probably they would both be tried that day, and that it would be better to tell the truth just as it was, for if Brierly should get the start of you, it may go hard with you. You ar§ *302a young man, and it would be better for you to tell it just as it is ; he said he would, etc.” This is clearly holding out an inducement to make a disclosure of some kind. He is told that it will be better for him to do so. It is also intimated that if he does not, Brierly may, and that might injure him. How he was to be benefited in the one case or injured in the other, was not stated. This very uncertainty would not be without its effect on a young person situated as the respondent was ; he was suspected and1 in jail and wanted help. When told that help lay in a particular direction, he was ready to take that direction without stopping" to enquire or consider, how it was going to relieve him, or whether that would probably be the result. Hope induces him to seize the first straw that comes in his way.
But it is said these were only inducements to tell the truth, and had no tendency to induce a confession that was not true. This is true to the ear of the respondent, but it is not so to his understanding. He has already asserted his innocence and on that stands committed for trial. He is now told that it will be better for him to'tell the truth. Does he understand from that, or does the person making the statement intend him to understand, that it will do him any good to re-assert his innocence ? Certainly not. The person making the statement does it because he believes or suspects, he has not told the truth. And the prisoner understands, that whether he is innocent or not, it will in some way better his condition to tell a different story.
These inducements are rarely made to elicit what the party offering them supposes to be a falsehood; the intention is good ; but this does not alter the effect. The prisoner acts upon them in view of the hope of benefit, that is held out, without reference to the motives that induced the offer, and under the circumstances is so likely to act upon them without much reference to the truth of his confession, that courts have uniformly refused to receive such confessions as evidence against him.
The representations that were made in this case, calculated to excite a hope of benefit, or fear of injury, were made by the person whose property had been destroyed, who was active in instituting and prosecuting the proceedings, and the one who the prisoner would most naturally suppose could benefit him in the *303matter, and although he sustained no official relation to the proceedings, still, he was so far interested therein and connected therewith, that when the confession was made to him it came clearly within the rule excluding it. The relation of the same story on the stand as a witness, made the same day, must be regarded as standing on the same ground with the confession to Greenbank, it was in fact only carrying out the suggestions of Greenbank, and doing what he considered necessary to avail himself of the anticipated benefits, and must have been made under the same influences.
Again it is said the judgment of the county court that the confession was voluntary, and admitting it as evidence, are conclusive and cannot be revised by this court.
There is a class of cases when the testimony as to the promise, threat, or inducement is conflicting, and when the county court must pass upon the character and weight of the testimony upon each side, in order to determine whether the confession is voluntary or not, that their decision would be final. But in a case like the present, where there is no conflict in the testimony, or dispute about the facts, the decision of the county court admitting the testimony may be revised in this court It was in this manner that this question was brought before the supreme court in the case of the State v. Phelps, before referred to.
Judgment of the county court reversed, new trial granted and the case remanded.